Deemer, J.
'The contentions for defendant are: (1) Error of the court in rejecting certain evidence; (2) insufficiency of the testimony to support the verdict; and (3) error in the instructions given by the trial court.
1. admission op evidence. As to the ruling on evidence. Defendant sought to show what one of the inmates of her house said when she went there, to which ah objection as incompetent was sustained. The witness was afterwards permitted anS\ver the question without objection, and no prejudice resulted from the ruling, even if erroneous. In answer to the question she affirmed that nothing was said, and both she and the inmate gave testimony as to the reason why she -was there. Without setting forth the testimony, it is sufficient to say that there was enough to take the case to a jury. There is testimony other than the reputátion of the house to support the charge; and, as the crime can seldom be proved by direct evidence, the inferences to be drawn from the facts and circumstances shown were for the jury.
2. house op illfo?1 gain?epms II. The instruction complained of reads as follows: “ Prostitution is the common lewdness of a woman for gain, or the offering of her person to indiscriminate intercourse with man; while lewdness is unlawful indul‘gence of the animal desire. In determining the question whether said house was resorted to for the purpose of prostitution or lewdn'ess, you are authorized to consider as shown in the evidence the character of the women, if any, resorting or repairing to said house, the conduct of the men visiting the said house, and times they went to said house, their length of stay, and any other facts or circumstances, if any, tending to show why men and women resorted to said house, if you find any did resort to it. To authorize a conviction it is not necessary or incumbent upon the state *692to show that the defendant kept the house in question as a house of ill fame for the purpose of gain, the statute does not make that a necessary element of the crime, and it is not necessary to prove it.” It has support in the following cases: State v. Toombs, 19 Iowa, 141; State v. Clarke, 78 Iowa, 492; State v. Lee, 80 Iowa, 75. Contrary to appellant’s contention the trial court did instruct upon the rules to be 'applied where conviction depends upon circumstantial evidence. The instruction is in the usual form and need not be set out in extenso. Suffice it to say there was no error.
Defendant did not ask any instructions and those given by the trial court fully and fairly presented the case.
There is no prejudicial, error, and the judgment is affirmed.